DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for the foreign priority date is 12/27/2017. Certified copy being received.

Drawings
The drawings are objected to because figure 3, for the case -9, the 2's complement should be "10111" because "11110" is represented -2. Therefore, the sign magnitude -- representation to represent -9 would be "11000", and figure 8, element "first data reordering part 201" and "second data reordering part 204" is described in the specification as "first data rearrangement part 201" and "second data rearrangement part 204". Examiner suggests applicant to amend the name of the element in drawing to be consistent as describe in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The disclosure is objected to because of the following informalities:
-	[0032] page 10 line 14, recites “Fig. 8 is a diagram illustrating a configuration example of an intra-data set rearrangement part 220 relating to the second example embodiment”. However, in light of [0094-0095], figure 8 illustrates the data reordering processing part 200, instead of an intra-data set rearrangement part 220.
-	[0032] page 10 line 14, recites “Fig. 12 is a diagram illustrating a configuration example of the reordering processing part relating to the second example embodiment”. However, in light of [0206], figure 12 illustrates an intra-data set rearrangement 220, instead of the reordering processing part.
-	[0043] recites "figure 3 shows the binary representation of +15 to -16 signal values in 6-bit signal", however, figure 3 shows values only represented in 5-bit.
-	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). See the rejection under 35 U.S.C. 112 below.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5-8, 10-11, and 14-15 are objected to because of the following informalities:  
Claim 1 line 13, claim 6 line 12, and claim 10 line 14 recite “the order of a plurality of pieces of data “should be” the order of the plurality of pieces of data. Examiner interpreted the limitation as "the order of the plurality of pieces of data".
Claim 1 line 17, claim 6 line 16, and claim 10 line 17 recite “the most significant bit “should be” a most significant bit. Examiner interpreted the limitation as "a most significant bit".
Claim 1 line 18, claim 6 line 17, and claim 10 line 18 recite "a data value is negative" should be "the data value is negative". Examiner interpreted the limitation as "the data value is negative".
Dependent claims 2-3, 5, 7-8, 11, 14-15 are also objected for inheriting the same deficiencies in claims which they depend on.
Claim 2, recites "the data undergoing the reordering". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "the data undergoing a reordering process” in light of claim 7 and specification figure 8.
Claim 6 line 15, claim 10 line 16-17 recites "the value is positive or zero" should be "the data value is positive or zero".
Claim 6 line 15, claim 10 line 17 recites "all the bits" should be "all bits".
Claim 7 line 5, recites "the representation format" should be "a representation format". 
Claim 7 line 10, recites "the reordering" should be "the reordering process".
Claim 8 line 4-5 recites "the exclusive OR" should be "an exclusive OR". 
Claim 8 recites "the results" should be "the resulting data".
Claim 10 line 18 recites "the sign" should be "a sign".
Claim 11 line 3 recites "the medium" should be "the non-transitory computer readable medium.
Claim 11 line 6, recites "the representation format" should be “a representation format”.
Claim 11 line 10 recites "the stored data". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "the data".
Claim 14 recites “pieces data” in line 9. Should be “pieces of data”.
Claim 14 recites multiple instances of "butter-fly". It should be "butterfly". Examiner suggests applicant to amend to "butterfly" to be consistent in the claim language. 
Claim 14 recites multiple instances of "the butter-fly processing part". Such limitation should be "the butterfly operation processing part".
Claim 14 recites multiple instances of "the first reordering processing part", "the second reordering processing part", and "the third reordering processing part". It should be "the first data reordering processing part", "the second data reordering processing part", and "the third data reordering processing part", respectively.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a butterfly operation processing part" in claim 1.
"a twiddle factor multiplication processing part" in claim 1.
"a data reordering processing part" in claim 1. figure 8 shows the implementation of the data reordering processing part.
"a first conversion part" and "a second conversion part" in claim 2. figure 4 [0050] provide the implementation of the converting part and further recite that first and second converting part are identical.
“at least one first data reordering processing part” and “a second data reordering processing part” in claim 5. [0094] 200a, 200b, 200c can be realized by the data reordering processing part 200 in figure 8.
“first to third data reordering processing parts”. in claim 14. [0094] 200a, 200b, 200c can be realized by the data reordering processing part 200 in figure 8.
“first and second butter-fly processing parts” in claim 14.
"a first data distribution part" and "a second data distribution part" in claim 15. [0135] the first data distribution part 202 maybe easily realized by, for example, a shift circuit. [0183] the second data distribution part 203 maybe easily realized by, for example, a shift circuit.
"N/2 number of rearrangement parts" in claim 15. Figure 8 discloses "the intra-data set rearrangement parts 220a-220d. And [0206] the element 220a to 220d may be realized by an intra-data rearrangement part 220 illustrated in figure 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 10-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6, and 10 recites “data” in line 4, 6, 11 and “a plurality of pieces of data” recite in lines 7, 13. It is unclear whether the “data” recited in multiple instances of claim 1 are the same data, and “a plurality of pieces of data” is part of the data or different data. For examination purposes, in light of figure 5 and the claim language, Examiner interpreted “data” in line 4 as data feeding into the butterfly operation processing part, “data” in line 6 as data feeding into the twiddle factor multiplication processing part, “a plurality of pieces of data” in line 7 as data feeding to the data reordering processing part, “data” in line 11 as data feeding to the butterfly operation processing part and the twiddle factor multiplication processing part represented in two’s complement. Furthermore, dependent claims also recite multiple instances of “data”, “the data”, and “the plurality of pieces of the data”, such limitation would also be rejected for the same reasons because it is unclear what those data refers to.
Dependent claims 2-3, 5, 7-8, 11, 14-15 are also rejected for inheriting the same deficiencies in claims which they depend on.

Claim 2 line 11, claim 7 line 10, recite “the data undergoing the reordering and being represented in the second representation format”. It is unclear how “the data” is represented in 
 Dependent claims 3, 8, and 15 are also rejected for inheriting the same deficiencies in claims which they depend on.

Claim 5 recites first data reordering processing part and second data reordering part that rearranges "data" in a sequential order into a bit reverse order, and output "the data". It is unclear whether "the data" refers to "the order of the plurality of pieces of data" being rearranges by the data reordering processing part in line 13  or "the data" being performed by a butterfly operation processing in line 4 or "the data" being performed by a twiddle factor multiplication processing in line 6. For examination purposes, Examiner interpreted as "the order of the plurality of pieces of data" being rearranges by the data reordering processing part in line 13.

Claim 14 line 9 recites “the order of the N pieces data”. It is unclear whether “the order of the N pieces data” refers to “the order of a plurality of pieces of data” as previously recited in claim 1, wherein N pieces data is the plurality of data or a new “order of the N pieces data”. Examiner interpreted as “the order of a plurality of pieces of data” as previously recited in claim 1, wherein N pieces data is the plurality of data 

Claim limitation “a twiddle factor multiplication processing part” and "a butterfly operation processing part" in claim 1; “first and second butter-fly processing parts” in claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Claims 1 and 14 recite “a twiddle factor multiplication processing part”, "a butterfly operation processing part” and “first and second butter-fly processing parts”, however the specification fails to provide sufficient structure of those parts to perform the claimed function, drawing figure 5 and 14 illustrate the twiddle factor multiplication processing part and multiple butterfly operation processing parts as black boxes without providing internal structure to perform the claim function. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 2-3, 5, and 14-15 are also rejected for inheriting the same deficiencies in claims which they depend on.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 1-3, 5, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 recite “a twiddle factor multiplication processing part”, "a butterfly operation processing part” and “first and second butter-fly processing parts. However, as described above in rejection 35 U.S.C. 112(b), the specification fails to provide sufficient 
Dependent claims 2-3, 5, and 14-15 are also rejected for inheriting the same deficiencies in claims which they depend on.

Claim 15 recites “in a matrix of N/2 rows and N/2 columns obtained by using 2x2 data as a unit element in the NxN matrix, the memory configured to keep elements at row k+(k-1) mod N/2 and column k where k =1 to N/2 and mod is a modulo function at original positions … first to N-th columns of the NxN matrix”. there is lack of written description for such limitation because the specification does not disclose the method for memory configure to keep elements at certain row and column using the equation row k+(k-1) mod N/2 and column k. Figure 9 illustrates a matrix of N/2 rows and N/2 column, or 4 x 4 matrix when N = 8, using 2x2 data as a unit element in the NxN or 8x8 matrix. Examiner cannot find support for the memory configured to keep elements at row k+(k-1) mod N/2 and column k when k 1 to N/2. Thus, the claim contains subject matter which was not described in the specification in such a way that reasonably convey one ordinary skill in the art that the inventor had possession of the claimed invention.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 10-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 11, 14 and 16, 21 of copending Application No. 17/057,082 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application is .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant application 16/955,201
Co-pending application 17/057,082
A signal processing apparatus performing fast Fourier transform or inverse fast Fourier transform, comprising:
8. The signal processing apparatus according to claim 1, wherein the signal processing apparatus performs a fast Fourier transform or an inverse fast Fourier transform
a butterfly operation processing part that performs butterfly operation processing on data; 
8. wherein the butterfly operation processing part performs the butterfly operation processing on data 
a twiddle factor multiplication processing part that performs twiddle factor multiplication processing on data, and
8. a twiddle factor multiplication processing part that performs twiddle factor multiplication processing, … the twiddle factor multiplication processing part performing operation processing on data
a data reordering processing part that rearranges an order of a plurality of pieces of data, wherein
8. a data reordering processing part that rearranges an order of a plurality of data
the butterfly operation processing part and the twiddle factor multiplication processing part each perform operation processing on data 


the data reordering processing part performs rearrangement of the order of a plurality of pieces of data represented in a second representation format,
8. a data reordering processing part that rearranges an order of a plurality of data…the data reordering processing part perform storage processing on data represented in the second presentation format
wherein, in the second representation format, a data value is identical to one in the two's complement representation when the data value is positive or zero, and all bits lower than the most significant bit indicating a sign in the two's complement representation are inverted when a data value is negative.
1 . … data represented in a second representation format, wherein when a value of the data is positive or zero, the second representation format is identical to a presentation format of two’s complement, while, when the value of the data is negative, the second representation format is a representation format is a representation format in which all bits other than a most significant bit indicating a sign in a two’s complement representation of the data are inverted. 
The signal processing apparatus according to claim 1, wherein the data reordering processing part comprises: 
9. the signal processing apparatus according to claim 8, wherein the data reordering processing part comprises: 

9. a first conversion part that receives data represented in a two’s complement representation to convert the data received into the second representation format; and 
2.   a second conversion part that converts a data representation format from the second representation format to the two's complement representation, wherein
9. a second conversion part that receives data represented in the second representation format to convert the data received into a two’s complement representation, wherein
2. the first conversion part converts received data represented in the two's complement representation into data in the second representation format, and
9. the first conversion part converts the received data represented in a two’s complement representation into the second representation format to perform data reordering processing on the data converted 
2. the second conversion part converts the data undergoing the reordering and being represented in the second representation format into two's complement data to output resulting data.
9. the second conversion part converts data represented in the second format with the data reordering processing applied into a two’s complement representation for output.
The signal processing apparatus according to claim 2, wherein:
the first and the second conversion parts directly output the most significant bit of input data, and output results obtained by taking exclusive OR of the most significant bit and 


14. The signal processing method… performing a fast Fourier transform or an inverse fast Fourier transform… butterfly operation processing performing butterfly operation processing; and twiddle factor multiplication processing performing twiddle factor multiplication processing 
6. a data reordering process that rearranges an order of a plurality of pieces of data, wherein
14. data reordering processing rearranging an order of a plurality of data, wherein
6. the butterfly operation process and the twiddle factor multiplication process each perform operation processing on data represented in a two's complement representation and 
14. the butterfly operation processing performs the butterfly operation processing on data represented in the two's complement representation, wherein the twiddle factor multiplication processing performs operation processing on data… performs operation processing on data represented in a two's complement representation
6. the data reordering process performs rearrangement of the order of a plurality of pieces of data represented in a second 


11. A signal processing method…data represented in the second representation format, wherein, when a value of the data is positive or zero, the second representation format is identical to a representation format of two's complement, while, when the value of the data is negative, the second representation format is a representation format in which all bits other than a most significant bit indicating a sign in a two's complement representation of the data are inverted.
7. The signal processing method according to claim 6, wherein the data reordering process includes:
9. The signal processing apparatus according to claim 8,  wherein the data reordering processing part comprises:
7. a first conversion process of receiving data represented in the two's complement representation and converting the representation format of the data from the two's complement representation to the second representation format;
9. a first conversion part that receives data represented in a two's complement representation to convert the data received into the second representation format; and
7. a reordering process of performing rearrangement of the order of a plurality of 

8. data reordering processing part that rearranges an order of a plurality of data

9. the second conversion part converts data represented in the second representation format with the data reordering processing applied into a two's complement representation for output.
8. The signal processing method according to claim 7, wherein the first and the second conversion processes directly output the most significant bit of supplied data, and output the results obtained by taking the exclusive OR of the most significant bit and each of bits loner than the most significant bit of supplied data with respect to the bits lower than the most significant bit.
10. The signal processing apparatus according to claim 8, wherein the first conversion part and the second conversion part output a most significant bit of the received data as it is, and as for each bit other than the most significant bit, output a result of taking exclusive OR of the each bit and the most significant bit.
10. A non-transitory computer readable medium storing a program causing a computer to execute fast Fourier transform or inverse fast Fourier transform processing comprising:
21. The non-transitory computer-readable storage medium according to claim 16, storing thereon the program causing a computer to execute processing comprising: performing a fast Fourier transform or an inverse fast Fourier transform

21. butterfly operation processing performing butterfly operation processing; and
10. a twiddle factor multiplication process that performs twiddle factor multiplication on data; and
21. twiddle factor multiplication processing performing twiddle factor multiplication processing,
10. a data reordering process that rearranges an order of a plurality of pieces of data, wherein 
21. data reordering processing rearranging an order of a plurality of data
10. the butterfly operation process and the twiddle factor multiplication process each perform operation processing on data represented in a two's complement representation; and 
21. the butterfly operation processing performs the butterfly operation processing on data represented in the two's complement representation, wherein the twiddle factor multiplication processing performs operation processing on data … performs operation processing on data represented in a two's complement representation
10. the data reordering process performs rearrangement of the order of a plurality of pieces of data represented in a second representation format, wherein,
21. data reordering processing rearranging an order of a plurality of data … the data reordering processing performs storage processing on data represented in the second representation format.
10. in the second representation format, a data value is identical to one in the two's complement representation when the value is positive or zero, and all the bits lower than 


The signal processing apparatus according to claim 8,  wherein the data reordering processing part comprises:
11. a first conversion process of receiving data represented in the two's complement representation and converting the representation format of the data from the two's complement representation to the second representation format;
a first conversion part that receives data represented in a two's complement representation to convert the data received into the second representation format; and
11. a reordering process of performing the data converted into the second representation format, and
9. the first conversion part converts the received data represented in a two's complement representation into the second representation format to perform data reordering processing on the data converted
8. data reordering processing part that rearranges an order of a plurality of data

9. the second conversion part converts data represented in the second representation format with the data reordering processing applied into a two's complement representation for output.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 6 recites a method for performing fast Fourier transform or inverse fast Fourier transform using a butterfly operation, a twiddle factor multiplication operation, and a data reordering process. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a butterfly operation process that performs butterfly operation, a twiddle factor multiplication process that performs twiddle factor multiplication, a data reordering process that rearranges an order of a plurality of pieces of data, the butterfly operation process and the twiddle factor multiplication process each perform operation processing on data represented in a two's complement representation, the data reordering process  performs rearrangement of the order of a plurality of pieces of data represented in a second representation format as a data representation format, wherein, in the second representation format, a data value is identical to one in two's complement representation … a data value is negative. The steps of performing butterfly operation and twiddle factor 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim does not recite any additional elements sufficient to amount to significantly more than the judicial exception
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception and provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Claim 7 further recites the data reordering process includes a first conversion process converting data from two’s complement representation to the second representation format, a reordering process of performing rearrangement, and a second conversion process for converting the data represented in the second representation format into the two’s complement data, such limitation of performing conversion would cover mathematical relationship as 

Claim 8 further recites first and second conversion processes outputting MSB and output the results obtained by taking the XOR. Such limitation covers the mathematical relationship of performing the XOR operation, such limitation of performing XOR operation would cover the mathematical relationship and falls within the “Mathematical Concepts” grouping of abstract idea, and claim 8 does not provide any additional element that would integrate the judicial exception into a practical application under step 2A prong two and does not provide an inventive concept under step 2B.

Claims 10 and 11 recites product claims that would be practiced by the method claims 6 and 7. Thus claims 10 and 11 are rejected for the same reasons as claim 6-7, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibayama (US - 20160140083) in view of Taunton (US - 20050071403) and Masaichi (JP - 2003101415).

Regarding claim 6, Shibayama teaches a signal processing method for performing fast Fourier transform or inverse fast Fourier transform (Shibayama, [0064] figure 2 illustrates a configuration of an FFT circuit), comprising: a butterfly operation process that performs butterfly operation on data (Shibayama, figure 2, first butterfly computation processing unit 21, [0112]); a twiddle factor multiplication process that performs twiddle factor multiplication on data (Shibayama, figure 2 twiddle multiplication processing unit 31 [0114]); and a data reordering process that rearranges an order of a plurality of pieces of data (Shibayama, figure 2, the first data sorting processing unit 11, [100-102]) 
Shibayama discloses method for performing FFT that includes butterfly operation process to perform butterfly operation, twiddle factor multiplication process to perform twiddle factor multiplication, and data reordering process to rearrange data, but Shibayama does not 
However, Taunton teaches a method for performing FFT butterfly and twiddle factor operation, wherein the butterfly operation process and the twiddle factor multiplication process each perform operation processing on data represented in a two’s complement representation (Taunton, [0092] the 16 bit component field of twiddle factor operation 308 are treated as 2’s complement, and input operations 202 and 204 are also treated as 2’s complement format [0093] figure 3a).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Shibayama to perform FFT butterfly and twiddle multiplication in two’s complement format as disclosed in Taunton. This modification would have been obvious because both Shibayama and Taunton disclosing methods to perform fast Fourier transform to convert between time and frequency domain, and also as recognized by Taunton [0092,0127], treating the operands as 2’s complement would increase the range value since 2’s complement covers both negative and positive value.
As modified, the combined system of Shibayama in view of Taunton discloses a method performing FFT, wherein the butterfly operation and twiddle factor multiplication are processing on data represented in two’s complement representation and reordering process to perform rearrangement of data, but the combined system of Shibayama in view of Taunton does not teach the data reordering process performs on data represented in a second representation 
However, Masaichi discloses a method to convert two’s complement representation to a predetermined format [i.e. a second representation format], wherein, in the second representation format, a data value is identical to one in the two's complement representation when the value is positive or zero, and all the bits lower than the most significant bit that indicates a sign in the two's complement representation are inverted when a data value is negative (Masaichi, [0010] converting  data in the two’s complement format into data in a predetermined format [i.e. second representation format]. figure 4, [0064] when applied data is in the 2’s complement format, the data is converted as shown in figure 4, the two’s complement expressed by 16 bits is divided into two consecutive 8 bit blocks, when the most significant bit (MSB) is “1” or negative, all the bits lower than the MSB is inverted, and when the MSB is “0” or positive, all the bits remain the same).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Shibayama in view of Taunton to include a conversion process within the data reordering process to convert two’s complement representation into a predetermined format as disclosed in Masaichi. This modification would have been obvious because Masaichi discloses a method for converting two’s complement into the predetermined format to process the digital signal, such as audio data, and the combined system of Shibayama in view of Taunton discloses method of performing FFT to process digital signal represented in two’s complement format. Furthermore, as recognized by Masaichi [0064], performing such conversion for data having a characteristic that its value fluctuates around 0 would reduce the number of bits to be inverted, thereby decreasing the power consumption of the overall circuit. 

Regarding claim 7, the combined system of Shibayama in view of Taunton and Masaichi discloses the claim invention as in the parent claim above, including the data reordering process includes (Shibayama, figure 2, the first data sorting processing unit 11, [100-102]): a first conversion process of receiving data represented in the two's complement representation and converting the representation format of the data from the two's complement representation to the second representation format (Masaichi, [0064] figure 5, the arithmetic data converted by the conversion unit 20 [i.e. a first conversion process] is read from the memory 10 passes through the register file 30); a reordering process of performing rearrangement of the order of a plurality of pieces of the data converted into the second representation format (Shibayama, figure 2, the first data sorting processing unit 11, [100-102]); and 
a second conversion process of converting the data undergoing the reordering and being represented in the second representation format into the two's complement data to output resulting data (Masaichi [0064] figure 5, the conversion unit 20 [i.e. a second conversion process] between pipeline register 42,44 convert data back to the original format and output the result to ALU).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Shibayama in view of Taunton to include conversion processes within the data reordering process to convert two’s complement representation into a predetermined format and reconvert the data back into the original format [i.e. two’s complement representation] as disclosed in Masaichi. This modification would have been obvious because Masaichi discloses a method for converting two’s complement into the predetermined format to process the digital signal, such as audio data, and the combined system of Shibayama in view of Taunton discloses method of performing FFT to process digital signal represented in two’s complement format. Furthermore, as recognized by Masaichi [0064], performing such conversion for data having a characteristic that its value fluctuates around 0 

Regarding claim 8, the combined system of Shibayama in view of Taunton and Masaichi discloses the claim invention as in the parent claim above, including the first and the second conversion processes directly output the most significant bit of supplied data, and output the results obtained by taking the exclusive OR of the most significant bit and each of bits lower than the most significant bit of supplied data with respect to the bits lower than the most significant bit (Masaichi, figure 2 [0064] illustrates the implementation of conversion unit 20 using XOR gates, wherein the MSB is XOR with each of bits lower than the MSB).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Shibayama in view of Taunton to include a conversion process within the data reordering process to convert two’s complement representation into a predetermined format using the XOR circuit as disclosed in Masaichi. This modification would have been obvious because Masaichi discloses a method for converting two’s complement into the predetermined format to process the digital signal, such as audio data, and the combined system of Shibayama in view of Taunton discloses method of performing FFT to process digital signal represented in two’s complement format. Furthermore, as recognized by Masaichi [0064], performing such conversion for data having a characteristic that its value fluctuates around 0 would reduce the number of bits to be inverted, thereby decreasing the power consumption of the overall circuit.

Regarding claims 10 and 11, recite product claims that would be practiced by the method claims 6 and 7. Thus the claims 10 and 11 are rejected for the same reasons as claims 6 and 7, respectively.

Allowable Subject Matter
Claims 1-3, 5, and 14-15 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, double patenting, as appropriate as set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Applicant claim an apparatus to perform fast Fourier transform or inverse fast Fourier transform comprising a butterfly operation processing part that performs butterfly operation processing on data; a twiddle factor multiplication processing part that performs twiddle factor multiplication processing on data, and a data reordering processing part that rearranges an order of a plurality of pieces of data, wherein the butterfly operation processing part and the twiddle factor multiplication processing part each perform operation processing on data represented in a two's complement representation; and the data reordering processing part  performs rearrangement of the order of a plurality of pieces of data represented in a second representation format as a data representation format, wherein, in the second representation format, a data value is identical to one in the two's complement representation when the data value is positive or zero, and all bits lower than the most significant bit indicating a sign in the two's complement representation are inverted when a data value is negative.
The primary reasons for indication allowable subject matter is the specific structure of a data reordering processing part, in combination of other limitations, that rearranges an order of a plurality of pieces of data, the specific structure of the reordering processing part as disclosed in figure 8. 

Shibayama discloses a system to perform FFT or IFFT that comprises multiple data reordering processing parts, butterfly operation processing parts, and twiddle factor multiplication processing part to performing data reordering, butterfly operation and twiddle factor multiplication operation. However, Shibayama does not disclose the specific structure of the data reordering processing parts as disclosed in figure 8 of the instant application.
Taunton (US – 20050071403)
Taunton discloses a method and system for executing instruction for FFT butterfly, and Taunton also discloses that the butterfly and twiddle factor operation are processing on data represented in two’s complement representation as disclosed in figure 3a, [0092-0093]. However, Taunton does not disclose the specific structure of the data reordering processing parts as disclosed in figure 8 of the instant application.
	Masaichi (JP – 2003101415) 
	Masaichi discloses a method and system for performing data representation conversion, which converts data represented in two’s complement format to a predetermined format as shown in figures 2 and 4 [0064]. Masaichi further discloses that data represented in the predetermined format would reduce the power consumption when process data, such as audio signal because the predetermined format uses less inversion when data fluctuates between positive and negative compare to two’s complement representation [0064]. Masaichi also discloses the system that includes multiple conversion units, as shown in figure 5, to perform conversion of two’s complement representation to the predetermined representation and convert from predetermined representation back into the original format. However, Masaichi does not disclose does not disclose the specific structure of the data reordering processing parts as disclosed in figure 8 of the instant application.
	Sako (US – 5148161)

	Therefore, none of the closes prior art found teaches the limitation as disclosed in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/JYOTI MEHTA/            Supervisory Patent Examiner, Art Unit 2182